Citation Nr: 1017188	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  98-14 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to 
September 1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for a lumbar spine disability.  By an 
October 1999 rating decision, the RO reopened the claim but 
denied the underlying claim for service connection.

In a May 2000 decision, the Board determined that the claim 
was not well grounded.  The Board found that the Veteran had 
submitted a timely notice of disagreement in response to the 
original December 1983 denial of service connection for his 
back disability, but was not afforded a statement of the 
case.  The Board determined that because of this defect, the 
Veteran's claim had remained pending since 1983, and the 
Board had jurisdiction over the issue of entitlement to 
service connection for a back disability.  Kuo v. Derwinski, 
2 Vet. App. 662 (1992).

In May 2000, the Veteran filed an application to reopen the 
claim for service connection for a back disability.  In 
October 2000, the RO reopened the claim and denied 
entitlement to service connection for a back disability.  The 
Veteran timely appealed that rating decision.

In February 2001, the Veteran filed a motion for 
readjudication of his back disability in light of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (VCAA), Sec. 7(b)(1) (Nov. 9, 2000) (providing 
for de novo readjudication of claims denied as not well 
grounded between July 14, 1999 and November 9, 2000).

In March 2001, the Board remanded this matter to the RO for 
consideration pursuant to the VCAA.

In June 2001, the RO again denied the claim for entitlement 
to service connection for a back disability. The Veteran 
timely appealed this decision.

In an October 2001 decision, the Board denied entitlement to 
service connection for a back disability.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In accordance with a joint motion, the Court 
issued a May 2002 Order vacating the October 2001 Board 
decision and remanding the matter for the Board to afford the 
Veteran a hearing.

In November 2002 and November 2003, this matter was remanded 
to the RO for additional development.

In February 2003, the Veteran testified before the 
undersigned at a videoconference hearing.  A transcript of 
that hearing has been associated with the claims folder.

In an April 2004 decision, the Board denied the claim.  The 
appellant appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  Prior to entering its 
August 2007 decision, the Veteran passed away.

The Veteran's surviving spouse filed a motion for 
substitution of party and for the judgment to be reissued, 
nunc pro tunc.  In July 2008, the Court determined that the 
Veteran's surviving spouse lacked standing and dismissed the 
surviving spouse's motion for substitution, and withdrew the 
August 2007 decision.

The Veteran's surviving spouse appealed the July 2008 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In a May 2009 judgment, 
the Federal Circuit affirmed the July 2008 decision 
dismissing the surviving spouse's motion for substitution, 
and withdrawing the August 2007 decision.


FINDINGS OF FACT

The appellant died in August 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

The Board notes that the Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2009) allows for substitution in the case of death of a 
claimant who dies on or after October 10, 2008.  38 U.S.C. 
§ 5121A (West Supp. 2008).  Because the claimant in this case 
died prior to October 10, 2008, no substitution may be made.


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


